Title: To James Madison from Fulwar Skipwith, 20 November 1802
From: Skipwith, Fulwar
To: Madison, James


					
						Dear Sir
						Paris 20 nov. 1802.
					
					The papers accompanying this were left with me by Mr. Clarke, three days ago, on his departure from hence for London, with a desire that I should transmit them under cover to you by the American Ship Plow-boy about to sail from Bordeaux for Philadelphia.  Mr. Clarke, who, I have some reason to suppose, is personally known to you, remained a fortnight in Paris, and was during that time in great intimacy, with the Chiefs of the expedition said to be destined for Louisiana.  I introduced him to Mr. Livingston the day on which he had his first interview with the Prefet, Laussat, and the General, Victor; he communicated verbally the conversations which passed between him & those two personages, and I believe the minister found them interesting enough to make them a subject of a dispatch to you on the same day.  Were I at liberty, it would be my wish that the papers themselves should be conveyed through the same channel to you, but at the moment of his leaving Paris only, Mr. Clarke confided them to me under the express injunction of my forwarding them in the manner I have before mentioned.
					The information contained in Mr. Clarkes letter to Genl. Victor, I know, has been submited to the first Consul—in as much as it is from a source highly respected by both the Prefet & the General, and, moreover, of a nature far from tending to remove difficulties in their projects of Colonizing on the missipi, I consider it well calculated, combined with the intelligence which has just arrived of the discouraging state of french affairs in St. Domingo, to procrastinate the sailing of any expedition for Louisiana—indeed it is confidentially told to me to day that the destination of the one nearly prepared in Holland for that Country is changed.  I am with every Sentiment of esteem and attatchment, Dear Sir Your mo Ob Servant
					
						Fulwar Skipwith
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
